UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21075 Dreyfus Institutional Cash Advantage Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 4/30 Date of reporting period: 10/31/2010 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Institutional Cash Advantage Fund SEMIANNUAL REPORT October 31, 2010 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 Letter to Shareholders 5 Understanding Your Funds Expenses 5 Comparing Your Funds Expenses With Those of Other Funds 6 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 19 Notes to Financial Statements 27 Proxy Results 28 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Institutional Cash Advantage Fund The Fund LETTER TO SHAREHOLDERS Dear Shareholder: This semiannual report for Dreyfus Institutional Cash Advantage Fund covers the six-month period ended October 31, 2010. During the reporting period, the funds Administrative Advantage shares produced an annualized yield of 0.16%, Participant Advantage shares produced an annualized yield of 0.00%, Institutional Advantage shares produced an annualized yield of 0.23% and Investor Advantage shares produced an annualized yield of 0.01%. Taking into account the effects of compounding, the funds Administrative Advantage shares, Participant Advantage shares, Institutional Advantage shares and Investor Advantage shares produced annualized effective yields 1 of 0.16%, 0.00%, 0.23% and 0.01%, respectively. 2 Monetary Policy Unchanged in Muted Recovery The reporting period began in the midst of an economic recovery fueled, in part, by an overnight federal funds rate that has remained unchanged since December 2008 in a historically low range between 0.00% and 0.25%. Indeed, the economic recovery appeared to remain on track in the wake of an annualized U.S. GDP growth rate of 3.7% during the first quarter of 2010. Although economic expansion in the first quarter was milder than similar stages of most previous recoveries, it was encouraging news nonetheless for investors eager to see an end to the recession. Investors were further cheered in May, when 431,000 additional new jobs were created. However, most were temporary government workers hired for the 2010 Census.At the same time, the global economic outlook took a turn for the worse when a sovereign debt crisis in Europe and inflationary pressures in China rattled investors, sparking heightened volatility in stock and bond markets. Perhaps most worrisome, government budget cutbacks in Europe created concerns that demand for goods and services, including those from U.S. companies, could suffer. Indeed, U.S. industrial production appeared to moderate in June, and private-sector job growth proved more anemic than many analysts expected. U.S. GDP between April and June 2010 appeared to 2 confirm renewed economic concerns, as economic growth moderated to an annualized 1.7% rate during the second quarter. In July, better economic data seemed to support analysts consensus view that the recent slowdown was unlikely to lead to a double-dip recession. Industrial production posted a relatively robust 1.0% gain after Junes mild setback, and the manufacturing and service sectors of the U.S. economy expanded for the twelfth and seventh consecutive months, respectively. On the other hand, total nonfarm payroll employment fell by 131,000 jobs in July, reflecting the end of temporary hiring for the 2010 census. In August, sales of new homes fell 12% to a 47-year low, and purchases of existing homes plummeted 27% to a 15-year low.The unemployment rate rose to 9.6%, as only 67,000 jobs were created in the private sector during August. In September, the National Bureau of Economic Research announced that the recession had ended in June 2009, but the ensuing recovery has so far been the slowest since World War II. Economic data released in September appeared to support the consensus view that economic recovery, while intact, has remained uncertain; manufacturing activity continued to increase, but employment and housing data showed few, if any, signs of improvement.The U.S. Department of Commerce later estimated that U.S. GDP grew at a 2.5% annualized rate in the third quarter of 2010. In response to the sluggish rebound, the Federal Reserve Board (the Fed) indicated in September that it would embark on a second round of quantitative easing of monetary policy by purchasing $600 billion of U.S. Treasury securities. This move, which the Fed intends to begin implementing in November, is designed to fight deflationary forces and encourage lending by injecting more cash into the financial system. October brought better economic news. The private sector added 159,000 jobs during the month, with much of the gain coming from the service sector. The manufacturing sector continued to expand, as new orders hit their highest level since May. However, housing markets continued to disappoint, as issues regarding the banking industrys foreclosure process muddied an already cloudy outlook for home values. The Fund 3 LETTER TO SHAREHOLDERS (continued) An Unwavering Focus on Quality The economys developments had relatively little impact on the money markets.The low federal funds rate kept yields in the short-term credit markets near zero percent, and it continued to make little sense to incur the additional credit and interest-rate risks that longer-dated instruments typically entail. Therefore, we maintained the funds weighted average maturity in a range that was roughly in line with industry averages. Although the economic recovery may be gathering momentum, inflationary pressures have remained negligible. The subpar U.S. recovery, along with expectations of sustained economic weakness in Europe, has convinced many analysts that a shift to higher short-term interest rates is unlikely anytime soon.Therefore, as we have for some time, we intend to maintain the funds focus on credit quality and liquidity. Patricia A. Larkin Senior Portfolio Manager November 15, 2010 New York, N.Y. An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term corporate, asset-backed securities holdings and municipal securities holdings (as applicable), while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. 2 Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, the funds yields for its Participant Advantage shares and Investor Advantage shares would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. 4 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Institutional Cash Advantage Fund from May 1, 2010 to October 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2010 Institutional Administrative Investor Participant Advantage Advantage Advantage Advantage Expenses paid per $1,000  $ .76 $ 1.11 $ 1.87 $ 1.92 Ending value (after expenses) $1,001.20 $1,000.80 $1,000.00 $1,000.00 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2010 Institutional Administrative Investor Participant Advantage Advantage Advantage Advantage Expenses paid per $1,000  $ .77 $ 1.12 $ 1.89 $ 1.94 Ending value (after expenses) $1,024.45 $1,024.10 $1,023.34 $1,023.29  Expenses are equal to the funds annualized expense ratio of .15% for Institutional Advantage, .22% for Administrative Advantage, .37% for Investor Advantage and .38% for Participant Advantage, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Fund 5 STATEMENT OF INVESTMENTS October 31, 2010 (Unaudited) Principal Negotiable Bank Certificates of Deposit47.4% Amount ($) Value ($) Abbey National Treasury Services (Yankee) 0.50%, 11/16/10 230,000,000 230,000,000 Banco Bilbao Vizcaya Argentaria (Yankee) 0.35%0.85%, 11/4/1012/1/10 1,100,000,000 a,b Banco Santander SA (Yankee) 0.65%, 11/10/10 865,000,000 865,000,000 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.29%0.41%, 12/20/104/8/11 2,000,000,000 2,000,000,000 Barclays Bank (Yankee) 0.70%0.81%, 11/9/101/18/11 765,000,000 a 765,000,000 BNP Paribas (Yankee) 0.56%, 2/9/11 900,000,000 900,000,000 Citibank N.A. 0.36%, 2/24/11 500,000,000 500,000,000 Credit Agricole CIB (Yankee) 0.31%0.59%, 11/1/104/25/11 1,500,000,000 1,500,000,000 Credit Industriel et Commercial (London) (Yankee) 0.40%0.49%, 11/3/1012/7/10 860,000,000 860,001,773 Deutsche Bank AG 0.45%, 11/1/10 1,000,000,000 a 1,000,000,000 DZ Bank AG (Yankee) 0.60%, 11/5/10 150,000,000 150,000,000 Fortis Bank SA/NV (Yankee) 0.39%0.52%, 2/14/114/22/11 350,000,000 350,000,000 ING Bank (London) 0.30%0.54%, 11/1/101/27/11 1,500,000,000 1,500,000,000 Intesa Sanpaolo SpA (Yankee) 0.52%, 11/9/10 350,000,000 350,000,000 Lloyds TSB Bank (Yankee) 0.32%0.44%, 11/19/104/18/11 1,000,000,000 1,000,000,000 Natixis (Yankee) 0.36%0.51%, 11/5/104/18/11 1,600,000,000 1,600,000,000 Rabobank Nederland (Yankee) 0.50%, 1/24/11 225,000,000 225,000,000 Royal Bank of Canada 0.39%, 11/1/10 400,000,000 a 400,000,000 Royal Bank of Scotland PLC (Yankee) 0.37%0.48%, 11/18/104/26/11 800,000,000 800,000,000 Skandinaviska Enskilda Banken (Yankee) 0.35%, 1/11/11 325,000,000 b 325,000,000 6 Principal Negotiable Bank Certificates of Deposit (continued) Amount ($) Value ($) Societe Generale (Yankee) 0.46%, 2/8/11 500,000,000 500,000,000 Sumitomo Mitsui Banking Corporation (Yankee) 0.30%, 12/8/10 450,000,000 b 450,000,000 UBS (Yankee) 0.61%0.75%, 1/27/112/7/11 1,350,000,000 1,350,000,000 Westpac Banking Corp. 0.40%, 11/16/10 250,000,000 a,b 250,000,000 Westpac Capital Corp. 0.32%, 11/11/10 250,000,000 a 250,000,000 Total Negotiable Bank Certificates of Deposit (cost $19,220,001,931) Commercial Paper10.3% ASB Finance Ltd. 0.38%, 3/14/11 118,150,000 b 117,984,130 BNZ International Funding Ltd. 0.38%, 3/9/113/16/11 150,000,000 b 149,793,639 Commonwealth Bank of Australia 0.25%, 12/20/10 175,500,000 b 175,440,281 Deutsche Bank Financial LLC 0.40%, 2/14/11 250,000,000 249,708,333 Fortis Funding LLC 0.30%, 12/13/10 100,000,000 b 99,965,000 General Electric Co. 0.20%, 11/1/10 500,000,000 500,000,000 Intesa Funding LLC 0.35%0.58%, 11/12/1012/2/10 780,000,000 779,828,206 NRW Bank 0.31%0.39%, 11/23/102/15/11 1,200,000,000 b 1,199,148,306 Skandinaviska Enskilda Banken 0.34%, 12/20/10 100,000,000 b 99,954,403 Societe Generale N.A. Inc. 0.40%0.50%, 11/1/104/8/11 675,000,000 674,300,056 Westpac Banking Corp. 0.40%, 11/8/10 125,000,000 a,b 125,005,604 Total Commercial Paper (cost $4,171,127,958) The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Asset-Backed Commercial Paper6.1% Amount ($) Value ($) CAFCO 0.55%, 2/2/11 300,000,000 b 299,573,750 Cancara Asset Securitization 0.28%0.30%, 12/14/1012/17/10 470,000,000 b 469,831,719 CHARTA 0.40%, 3/2/11 150,000,000 b 149,798,333 CIESCO LLC 0.35%0.40%, 3/21/114/4/11 100,000,000 b 99,847,361 CRC Funding 0.40%, 3/2/11 150,000,000 b 149,798,333 Gemini Securitization Corp., LLC 0.21%, 11/1/10 1,000,000,000 b 1,000,000,000 Govco 0.50%0.57%, 12/17/101/24/11 93,000,000 b 92,910,866 Grampian Funding LLC 0.40%, 11/2/10 130,000,000 b 129,998,556 LMA Americas LLC 0.33%, 11/24/10 104,300,000 b 104,278,010 Total Asset-Backed Commercial Paper (cost $2,496,036,928) Corporate Notes2.9% Barclays Bank 0.71%, 11/19/10 675,000,000 a 675,000,000 Credit Suisse 0.60%, 11/19/10 500,000,000 a 500,000,000 Total Corporate Notes (cost $1,175,000,000) Short-Term Bank Notes2.3% Bank of America N.A. 0.35%0.60%, 1/7/113/15/11 (cost $950,000,000) 950,000,000 8 Principal Time Deposits 11.7% Amount ($) Value ($) Branch Banking & Trust Co. (Grand Cayman) 0.20%, 11/1/10 500,000,000 500,000,000 Commerzbank (Grand Cayman) 0.22%, 11/1/10 1,500,000,000 1,500,000,000 DnB NOR Bank ASA (Grand Cayman) 0.20%, 11/1/10 500,000,000 500,000,000 KBC Bank (Grand Cayman) 0.21%, 11/1/10 466,000,000 466,000,000 Landesbank Hessen-Thuringen Girozentrale (Grand Cayman) 0.22%, 11/1/10 300,000,000 300,000,000 Nordea Bank Finland (Grand Cayman) 0.21%, 11/1/10 1,500,000,000 1,500,000,000 Total Time Deposits (cost $4,766,000,000) U.S. Government Agencies3.9% Federal Home Loan Bank 0.30%-0.37%, 11/1/10-8/19/11 1,100,000,000 a 1,099,649,750 Federal Home Loan Mortgage Corp. 0.27%, 1/14/11 500,000,000 a,c 500,000,000 Total U.S. Government Agencies (cost $1,599,649,750) Repurchase Agreements15.4% Barclays Capital, Inc. 0.22%, dated 10/29/10, due 11/1/10 in the amount of $141,002,585 (fully collateralized by $132,940,200 U.S. Treasury Notes, 3%, due 9/30/16, value $143,820,041) 141,000,000 141,000,000 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Repurchase Agreements (continued) Amount ($) Value ($) Credit Agricole Securities (USA) Inc. 0.22%, dated 10/29/10, due 11/1/10 in the amount of $2,300,042,167 (fully collateralized by $315,860,000 U.S. Treasury Bonds, 4.38%-7.63%, due 11/15/22-5/15/40, value $393,162,779, $120,100,000 U.S. Treasury Inflation Protected Securities, 0.63%-2.38%, due 4/15/13-1/15/25, value $165,018,472 and $1,726,247,700 U.S. Treasury Notes, 0.63%-4.88%, due 5/31/11-11/30/16, value $1,787,818,756) 2,300,000,000 2,300,000,000 Deutsche Bank Securities Inc. 0.21%, dated 10/29/10, due 11/1/10 in the amount of $1,575,027,563 (fully collateralized by $242,357,000 Federal Farm Credit Bank, 0.55%-7.35%, due 3/7/11-10/23/35, value $264,234,356, $212,981,000 Federal Home Loan Bank, 0%-8.29%, due 12/10/10-7/28/28, value $223,002,976, $390,871,000 Federal Home Loan Mortgage Corp., 0%-7.69%, due 11/8/10-4/16/37, value $405,630,080 and $694,767,000 Federal National Mortgage Association, 0%-7.13%, due 11/10/10-4/30/37, value $713,632,768) 1,575,000,000 1,575,000,000 Goldman, Sachs & Co. 0.22%-0.23%, dated 10/29/10, due 11/1/10 in the amount of $800,015,167 (fully collateralized by $164,341,000 Federal Home Loan Mortgage Corp., 0%, due 10/12/12, value $164,788,008, $3,627,323,308 Government National Mortgage Association, 0%-7.84%, due 3/20/21-10/16/40, value $612,000,000 and $38,285,200 U.S. Treasury Notes, 1.38%, due 2/15/13, value $39,212,020) 800,000,000 800,000,000 HSBC USA Inc. 0.22%, dated 10/29/10, due 11/1/10 in the amount of $900,016,500 (fully collateralized by $739,301,000 U.S. Treasury Bills, due 11/4/10-10/20/11, value $739,000,572 and $166,584,600 U.S. Treasury Bonds, 4.38%, due 11/15/39, value $179,002,475) 900,000,000 900,000,000 10 Principal Repurchase Agreements (continued) Amount ($) Value ($) Societe Generale 0.21%-0.24%, dated 10/29/10, due 11/1/10 in the amount of $550,010,750 (fully collateralized by $10,883,992,848 Government National Mortgage Association, 3.13%-8.50%, due 3/15/12-2/20/59, value $459,000,000 and $100,471,300 U.S. Treasury Notes, 1%, due 4/30/12, value $102,000,036) 550,000,000 550,000,000 Total Repurchase Agreements (cost $6,266,000,000) Total Investments (cost $40,643,816,567) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At October 31, 2010, these securities amounted to $6,558,328,449 or 16.2% of net assets. c The Federal Housing Finance Agency (FHFA) placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. Portfolio Summary (Unaudited)  Value (%) Value (%) Banking 73.4 Finance 1.2 Repurchase Agreements 15.4 Asset-Backed/Banking .8 Asset-Backed/Multi-Seller Programs 5.3 U.S. Government Agencies 3.9  Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES October 31, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including Repurchase Agreements of $6,266,000,000)Note 1(b) 40,643,816,567 40,643,816,567 Cash 6,190,056 Interest receivable 19,113,771 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(c) 5,613,656 Payable for shares of Beneficial Interest redeemed 10,865,029 Accrued expenses 195,801 Net Assets ($) Composition of Net Assets ($): Paid-in capital 40,652,277,043 Accumulated net realized gain (loss) on investments 168,865 Net Assets ($) Net Asset Value Per Share Institutional Advantage Shares Net Assets ($) 39,564,617,184 Shares Outstanding 39,564,453,399 Net Asset Value Per Share ($) Administrative Advantage Shares Net Assets ($) 763,762,242 Shares Outstanding 763,758,679 Net Asset Value Per Share ($) Investor Advantage Shares Net Assets ($) 20,649,289 Shares Outstanding 20,649,179 Net Asset Value Per Share ($) Participant Advantage Shares Net Assets ($) 303,417,193 Shares Outstanding 303,415,786 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Six Months Ended October 31, 2010 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 2(a) 22,712,352 Administration feeNote 2(b) 3,889,322 Distribution feesNote 2(c) 925,615 Custodian feesNote 2(c) 543,288 Trustees fees and expensesNote 2(d) 237,308 Professional fees 61,690 Registration fees 40,101 Shareholder servicing costsNote 2(c) 15,537 Prospectus and shareholders reports 11,127 Miscellaneous 168,235 Total Expenses Lessreduction in expenses due to undertakingNote 2(a) (212,449) Lessreduction in management fees due to undertakingNote 2(a) (660,444) Lessreduction in fees due to earnings creditsNote 2(c) (475) Net Expenses Investment IncomeNet Net Realized Gain (Loss) on InvestmentsNote 1(b) ($) Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended October 31, 2010 Year Ended (Unaudited) April 30, 2010 Operations ($): Investment incomenet 40,276,351 98,407,089 Net realized gain (loss) on investments 157,416 1,149,767 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Institutional Advantage Shares (39,680,516) (96,226,856) Administrative Advantage Shares (594,814) (1,891,815) Investor Advantage Shares (945) (128,329) Participant Advantage Shares (76) (160,089) Total Dividends Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Advantage Shares 122,893,991,083 274,652,235,035 Administrative Advantage Shares 1,385,243,614 3,440,106,997 Investor Advantage Shares 33,994,928 939,591,593 Participant Advantage Shares 383,984,449 655,285,004 Dividends reinvested: Institutional Advantage Shares 16,554,719 44,290,461 Administrative Advantage Shares 51,971 937,270 Investor Advantage Shares 623 90,395 Participant Advantage Shares 76 100,510 Cost of shares redeemed: Institutional Advantage Shares (111,524,383,776) (280,616,752,697) Administrative Advantage Shares (1,336,482,646) (3,274,028,307) Investor Advantage Shares (37,506,529) (1,046,978,404) Participant Advantage Shares (369,964,887) (742,190,264) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 29,206,804,867 35,152,967,507 End of Period See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Instititutional Six Months Ended Advantage October 31, 2010 Year Ended April 30, Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .001 .003 .020 .047 .052 .038 Distributions: Dividends from investment incomenet (.001) (.003) (.020) (.047) (.052) (.038) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .24 a .27 2.02 4.81 5.31 3.87 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .16 a .16 .18 .15 .15 .15 Ratio of net expenses to average net assets .15 a .16 .17 .13 .13 .13 Ratio of net investment income to average net assets .23 a .27 2.11 4.54 5.20 3.92 Net Assets, end of period ($ x 1,000) 39,564,617 28,178,302 34,097,420 40,106,370 19,632,738 13,272,946 a Annualized. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended Administrative October 31, 2010 Year Ended April 30, Advantage Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .001 .002 .019 .046 .051 .037 Distributions: Dividends from investment incomenet (.001) (.002) (.019) (.046) (.051) (.037) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .16 a .19 1.95 4.73 5.24 3.79 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .23 a .23 .25 .22 .22 .22 Ratio of net expenses to average net assets .22 a .23 .24 .20 .20 .20 Ratio of net investment income to average net assets .16 a .19 2.03 4.63 5.13 3.74 Net Assets, end of period ($ x 1,000) 763,762 714,946 547,902 778,735 935,179 568,823 a Annualized. See notes to financial statements. 16 Six Months Ended Investor October 31, 2010 Year Ended April 30, Advantage Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .000 a .001 .017 .045 .049 .035 Distributions: Dividends from investment incomenet (.000) a (.001) (.017) (.045) (.049) (.035) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b .08 1.76 4.55 5.05 3.61 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .41 b .42 .43 .40 .40 .40 Ratio of net expenses to average net assets .37 b .39 .42 .38 .38 .38 Ratio of net investment income to average net assets .01 b .13 1.88 4.36 4.97 3.57 Net Assets, end of period ($ x 1,000) 20,649 24,160 131,450 133,758 116,407 35,246 a Amount represents less than $.001 per share. b Annualized. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended Participant October 31, 2010 Year Ended April 30, Advantage Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .000 a .000 a .016 .043 .048 .034 Distributions: Dividends from investment incomenet (.000) a (.000) a (.016) (.043) (.048) (.034) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b .05 1.65 4.40 4.90 3.45 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .56 b .56 .59 .55 .55 .55 Ratio of net expenses to average net assets .38 b .39 .55 .51 .53 .53 Ratio of net investment income to average net assets .00 b .05 1.47 3.99 4.82 3.40 Net Assets, end of period ($ x 1,000) 303,417 289,396 376,195 155,088 12,011 27 a Amount represents less than $.001 per share. b Annualized. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Institutional Cash Advantage Fund (the fund) is a separate diversified series of Dreyfus Institutional Cash Advantage Funds (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering two series, including the fund.The funds investment objective is to seek as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser.The Manager also serves as administrator for the fund. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Institutional Advantage, Administrative Advantage, Investor Advantage and Participant Advantage. Administrative Advantage, Investor Advantage and Participant Advantage shares are subject to a Service Plan adopted pursuant to Rule 12b-1 under the Act. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unauditied) (continued) It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not 20 orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of October 31, 2010 in valuing the funds investments: Short-Term Valuation Inputs Investments ($)  Level 1Unadjusted Quoted Prices  Level 2Other Significant Observable Inputs 40,643,816,567 Level 3Significant Unobservable Inputs  Total  See Statement of Investments for additional detailed categorizations. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unauditied) (continued) on investments, is earned from settlement date and recognized on the accrual basis. Cost of investments represents amortized cost. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities fall below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. 22 Each of the tax years in the three-year period ended April 30, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended April 30, 2010 was all ordinary income.The tax character of current year distributions will be determined at the end of the current fiscal year. At October 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 2Management Fee and Other Transactions with Affiliates: (a) Effective August 1, 2010, pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .15% of the value of the funds average daily net assets and is payable monthly. Prior to August 1, 2010, the management fee was computed at the annual rate of .10% of the value of the funds average daily net assets and had been payable monthly.The Manager had agreed to pay the funds expenses, except management fees, administration fees, Rule 12b-1 fees, brokerage commissions, taxes and extraordinary expenses. The Manager has undertaken to reimburse expenses in the event that current yields drop below a certain level. Such limitation may fluctuate daily, is voluntary and not contractual and may be terminated at any time. In addition, Participant Advantage Shares have an expense limit of .51%, which is still in effect.The reduction in expenses pursuant to the undertakings, amounted to $3,903 for Investor Advantage shares and $271,783 for Participant Advantage shares during the period ended October 31, 2010. From May 1, 2010 through July 31, 2010, the Manager limited certain funds operating expenses or assumed all or a part of the expenses of the funds. These expense limitations and waivers were voluntary, not The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unauditied) (continued) contractual, and could be terminated at any time.As of August 1, 2010, these expense limitations terminated and the funds began to absorb all their expenses. The reduction in management fee, pursuant to the undertaking amounted to $581,358 for Institutional Advantage shares, $11,168 for Administrative Advantage shares, $352 for Investor Advantage shares and $4,329 for Participant Advantage shares. At a meeting held on June 24, 2010, the shareholders approved a proposal, to amend the funds management agreement so that certain operating expenses, formerly borne by Dreyfus under the prior unitary fee structure, would be borne by the fund. (b) Prior to August 1, 2010, as compensation for the Managers services under the Administration Agreement, the Company had agreed to pay the Manager a monthly administration fee at the annual rate of .05% of the value of the funds average daily net assets. This Administration Agreement was terminated. (c) Under the funds Service Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, relating to its Administrative Advantage, Investor Advantage, and Participant Advantage shares, the fund pays the Distributor for distributing such classes of shares and for advertising and marketing relating to such classes of shares and for providing certain services relating to shareholder accounts in such classes of shares, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts (Servicing), at an aggregate annual rate of .07%, .25% and .40% of the value of the average daily net assets of the funds Administrative Advantage, Investor Advantage and Participant Advantage shares, respectively. The Distributor may pay one or more Service Agents (a securities dealer, financial institution or other industry professional) a fee in respect of the funds Administrative Advantage, Investor Advantage and Participant Advantage shares owned by shareholders with whom the Service Agent has a Servicing relationship or for whom the Service Agent is the dealer or holder of record. The 24 Distributor determines the amounts, if any, to be paid to Service Agents under the Plan and the basis on which such payments are made.The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended October 31, 2010, the funds Administrative Advantage, Investor Advantage and Participant Advantage shares were charged $260,921, $32,328 and $632,366, respectively, pursuant to the Plan. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended October 31, 2010, the fund was charged $2,708 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2010, the fund was charged $387 pursuant to the cash management agreements, which included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $27. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended October 31, 2010, the fund was charged $543,288 pursuant to the custody agreement. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unauditied) (continued) During the period ended October 31, 2010, the fund was charged $2,793 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $5,323,265, Rule 12b-1 distribution plan fees $150,250, custodian fees $178,332, chief compliance officer fees $2,248 and transfer agency per account fees $2,031, which are offset against an expense reimbursement currently in effect in the amount of $42,470. (d) Each Board Trustee also serves as a Board Trustee of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 26 PROXY RESULTS (Unaudited) Dreyfus Institutional Cash Advantage Fund held a special meeting of shareholders on July 6, 2010.The proposal considered at the meeting, and the results, are as follows: Shares Votes For Authority Withheld Abstain To approve an amended Management Agreement between the Company, on behalf of the fund, and the Manager 11,080,920,437 2,372,393,573 1,321,227,060 The Fund 27 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the Board of Trustees of the Company held on July 14 and 15, 2010, the Board considered the re-approval for an annual period (through August 31, 2011) of the funds Management Agreement with the Manager, pursuant to which the Manager provides the fund with investment advisory and administrative services. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the Company, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement.The Managers representatives reviewed the funds distribution of accounts and the relationships the Manager has with various intermediaries and the different needs of each.The Board noted that the funds shares were offered only to institutions. The Managers representatives noted the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including that of the fund. The Manager also provided the number of shareholder accounts in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board members also considered the Managers extensive administrative, accounting and compliance infrastructure. 28 Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of institutional money market funds (the Performance Group) and to a larger universe of funds, consisting of all institutional money market funds (the Performance Universe) selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below). The Board members discussed the results of the comparisons for various periods ended May 31, 2010. The Board members noted that the funds total return performance was at or above the Performance Group and Performance Universe medians for all periods. The Board members also discussed the funds management fee and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.The Board members noted that the funds actual and contractual management fees and expense ratio were lower than or at the Expense Group and Expense Universe medians. The Board considered that the Manager had voluntarily waived a portion of its management fee for the reporting period pursuant to an undertaking that is not contractual and may be terminated at any time. Representatives of the Manager reviewed with the Board members the management fees paid by mutual funds managed by the Manager or its affiliates with similar investment objectives, policies and strategies, and included within the funds Lipper category (the Similar Funds). Representatives of the Manager also noted that there were no other The Fund 29 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) accounts managed or sub-advised by the Manager or its affiliates with similar investment objectives, policies and strategies as the fund. Representatives of the Manager reminded the Board that effective August 1, 2010 the fund will no longer utilize a unitary fee structure. The Board members considered the relevance of the fee information provided for the Similar Funds to evaluate the appropriateness and reasonableness of the funds management fee. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit.The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex.The Board members also had been informed that the methodology had been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable.The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund.The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund, including any decline in assets, and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund investors. The Board members also considered potential benefits to the Manager from acting as investment adviser and noted that there were no soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fee under the Management Agreement bears a reasonable relationship to the mix of services provided by the Manager, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. It also was noted that 30 the profitability percentage for managing the fund was within ranges determined by appropriate court cases to be reasonable given the services rendered and that the profitability percentage for managing the fund was not unreasonable given the services provided.The Board also noted the Managers voluntary undertaking and its effect on the profitability of the Manager. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by the Manager are adequate and appropriate. The Board was satisfied with the funds performance. The Board concluded that the fee paid by the fund to the Manager was reasonable in light of the services provided, comparative per- formance and expense and management fee information (including the Managers voluntary undertaking that may be terminated at any time), costs of the services provided and profits to be realized and benefits derived or to be derived by the Manager from its rela- tionship with the fund. The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the man- agement of the fund had been adequately considered by the Manager in connection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the Management Agreement was in the best interests of the fund and its shareholders. The Fund 31 NOTES For More Information Telephone Call your Dreyfus Cash Investment Services Division representative or 1-800-346-3621 Mail Dreyfus Investments Division, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Access Dreyfus Investments Division at www.dreyfus.com. You can obtain product information and E-mail requests for information or literature. The fund will disclose daily, on www.dreyfus.com, the funds complete schedule of holdings as of the end of the previous business day. The schedule of holdings will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the date of the posted holdings. The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 Letter to Shareholders 5 Understanding Your Funds Expenses 5 Comparing Your Funds Expenses With Those of Other Funds 6 Statement of Investments 8 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 11 Financial Highlights 15 Notes to Financial Statements 24 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Institutional Cash Advantage Plus Fund The Fund LETTER TO SHAREHOLDERS Dear Shareholder: This semiannual report for Dreyfus Institutional Cash Advantage Plus Fund covers the six-month period ended October 31, 2010. During the reporting period, the funds Administrative Advantage shares produced an annualized yield of 0.12%, Participant Advantage shares produced an annualized yield of 0.00%, Institutional Advantage shares produced an annualized yield of 0.19% and Investor Advantage shares produced an annualized yield of 0.00%. Taking into account the effects of compounding, the funds Administrative Advantage shares, Participant Advantage shares, Institutional Advantage shares and Investor Advantage shares produced annualized effective yields 1 of 0.12%, 0.00%, 0.19% and 0.00%, respectively. 2 Monetary Policy Unchanged in Muted Recovery The reporting period began in the midst of an economic recovery fueled, in part, by an overnight federal funds rate that has remained unchanged since December 2008 in a historically low range between 0.00% and 0.25%. Indeed, the economic recovery appeared to remain on track in the wake of an annualized U.S. GDP growth rate of 3.7% during the first quarter of 2010. Although economic expansion in the first quarter was milder than similar stages of most previous recoveries, it was encouraging news nonetheless for investors eager to see an end to the recession. Investors were further cheered in May, when 431,000 additional new jobs were created. However, most were temporary government workers hired for the 2010 Census.At the same time, the global economic outlook took a turn for the worse when a sovereign debt crisis in Europe and inflationary pressures in China rattled investors, sparking heightened volatility in stock and bond markets. Perhaps most worrisome, government budget cutbacks in Europe created concerns that demand for goods and services, including those from U.S. companies, could suffer. Indeed, U.S. industrial production appeared to moderate in June, and private-sector job growth proved more anemic than many analysts expected. U.S. GDP between April and June 2010 appeared to 2 confirm renewed economic concerns, as economic growth moderated to an annualized 1.6% rate during the second quarter. Yet, in July, better economic data seemed to support analysts consensus view that the recent slowdown was unlikely to lead to a double-dip recession. Industrial production posted a relatively robust 1.0% gain after Junes mild setback, and the manufacturing and service sectors of the U.S. economy expanded for the twelfth and seventh consecutive months, respectively. On the other hand, total nonfarm payroll employment fell by 131,000 jobs in July, reflecting the end of temporary hiring for the 2010 census. In August, sales of new homes fell 12% to a 47-year low, while purchases of existing homes plummeted 27% to a 15-year low.The unemployment rate rose to 9.6%, as only 67,000 jobs were created in the private sector during August. In September, the National Bureau of Economic Research announced that the recession had ended in June 2009, but the ensuing recovery has so far been the slowest since World War II. Economic data released in September appeared to support the consensus view that economic recovery, while intact, has remained uncertain; manufacturing activity continued to increase, but employment and housing data showed few, if any, signs of improvement. The U.S. Department of Commerce later estimated that U.S. GDP grew at a 2.5% annualized rate in the third quarter of 2010. In response to the sluggish rebound, the Federal Reserve Board (the Fed) indicated in September that it would embark on a second round of quantitative easing of monetary policy by purchasing $600 billion of U.S. Treasury securities. This move, which the Fed intends to begin implementing in November, is designed to fight deflationary forces and encourage lending by injecting more cash into the financial system. Indeed, October brought better economic news. The private sector added 159,000 jobs during the month, with much of the gain coming from the service sector.The manufacturing sector continued to expand, as new orders hit their highest level since May. However, housing markets continued to disappoint, as issues regarding the banking industrys foreclosure process muddied an already cloudy outlook for home values. The Fund 3 LETTER TO SHAREHOLDERS (continued) An Unwavering Focus on Quality The economys developments had relatively little impact on the money markets.The low federal funds rate kept yields in the short-term credit markets near zero percent, and it continued to make little sense to incur the additional credit and interest-rate risks that longer-dated instruments typically entail. Therefore, we maintained the funds weighted average maturity in a range that was roughly in line with industry averages. Although the economic recovery may be gathering momentum, inflationary pressures have remained negligible. The subpar U.S. recovery, along with expectations of sustained economic weakness in Europe, has convinced many analysts that a shift to higher short-term interest rates is unlikely anytime soon.Therefore, as we have for some time, we intend to maintain the funds focus on credit quality and liquidity. Patricia A. Larkin Senior Portfolio Manager November 15, 2010 New York, N.Y. An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term corporate, asset-backed securities holdings and municipal securities holdings (as applicable), while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. 2 Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, the funds yields for its Participant Advantage shares and Investor Advantage shares would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. 4 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Institutional Cash Advantage Plus Fund from May 1, 2010 to October 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2010 Institutional Administrative Investor Participant Advantage Advantage Advantage Advantage Expenses paid per $1,000  $ .86 $ 1.46 $ 1.66 $ 2.07 Ending value (after expenses) $1,001.00 $1,000.60 $1,000.00 $1,000.00 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2010 Institutional Administrative Investor Participant Advantage Advantage Advantage Advantage Expenses paid per $1,000  $ .87 $ 1.48 $ 1.68 $ 2.09 Ending value (after expenses) $1,024.35 $1,023.74 $1,023.54 $1,023.14  Expenses are equal to the funds annualized expense ratio of .17% for Institutional Advantage, .29% for Administrative Advantage, .33% for Investor Advantage and .41% for Participant Advantage, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Fund 5 STATEMENT OF INVESTMENTS October 31, 2010 (Unaudited) Principal Negotiable Bank Certificates of Deposit41.8% Amount ($) Value ($) Banco Bilbao Vizcaya Argentaria 0.35%, 11/15/10 70,000,000 a 70,000,000 Banco Santander SA (Yankee) 0.65%, 11/10/10 40,000,000 40,000,000 Credit Agricole CIB (Yankee) 0.33%, 11/12/10 40,000,000 40,000,000 Credit Industriel et Commercial (Yankee) 0.49%, 11/3/10 50,000,000 50,000,000 Natixis (Yankee) 0.51%, 11/8/10 50,000,000 50,000,000 Royal Bank of Scotland PLC (Yankee) 0.37%, 11/18/10 40,000,000 40,000,000 Sumitomo Mitsui Banking Corporation (Yankee) 0.30%, 12/8/10 50,000,000 b 50,000,000 UBS (Yankee) 0.75%, 1/27/11 50,000,000 50,000,000 Total Negotiable Bank Certificates of Deposit (cost $390,000,000) Commercial Paper17.1% Intesa Funding LLC 0.58%, 11/12/10 50,000,000 49,991,139 JPMorgan Chase & Co. 0.35%, 2/1/11 50,000,000 b 49,955,278 NRW Bank 0.42%, 11/5/10 50,000,000 b 49,997,666 Societe Generale N.A. Inc. 0.50%, 11/1/10 10,000,000 10,000,000 Total Commercial Paper (cost $159,944,083) Time Deposits11.8% Commerzbank (Grand Cayman) 0.22%, 11/1/10 40,000,000 40,000,000 DnB NOR Bank ASA (Grand Cayman) 0.20%, 11/1/10 30,000,000 30,000,000 Nordea Bank Finland (Grand Cayman) 0.21%, 11/1/10 40,000,000 40,000,000 Total Time Deposits (cost $110,000,000) 6 Principal Repurchase Agreements29.2% Amount ($) Value ($) Barclays Capital, Inc. 0.22%, dated 10/29/10, due 11/1/10 in the amount of $123,002,255 (fully collateralized by $88,856,500 U.S. Treasury Bonds, 6.63%, due 2/15/27, value $125,460,050) 123,000,000 123,000,000 Deutsche Bank Securities Inc. 0.21%, dated 10/29/10, due 11/1/10 in the amount of $50,000,875 (fully collateralized by $50,377,000 Federal Home Loan Mortgage Corp., 3.50%, due 8/17/20, value $51,000,667) 50,000,000 50,000,000 Goldman, Sachs & Co. 0.23%, dated 10/29/10, due 11/1/10 in the amount of $50,000,958 (fully collateralized by $1,517,300,652 Government National Mortgage Association, 0%-6.50%, due 3/20/21-9/20/40, value $51,000,000) 50,000,000 50,000,000 HSBC USA Inc. 0.22%, dated 10/29/10, due 11/1/10 in the amount of $50,000,917 (fully collateralized by $36,687,300 U.S. Treasury Bonds, 7.25%-8.88%, due 5/15/16-8/15/17, value $51,005,732) 50,000,000 50,000,000 Total Repurchase Agreements (cost $273,000,000) Total Investments (cost $932,944,083) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At October 31, 2010, these securities amounted to $149,952,944 or 16.1% of net assets. Portfolio Summary (Unaudited)  Value (%) Value (%) Banking 70.7 Repurchase Agreements 29.2  Based on net assets. See notes to financial statements. The Fund 7 STATEMENT OF ASSETS AND LIABILITIES October 31, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (Including Repurchase Agreements of $273,000,000)Note 1(b) 932,944,083 932,944,083 Cash 658,272 Interest receivable 392,250 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(c) 137,974 Accrued expenses 86,951 Net Assets ($) Composition of Net Assets ($): Paid-in capital 933,767,155 Accumulated net realized gain (loss) on investments 2,525 Net Assets ($) Net Asset Value Per Share Institutional Advantage Shares Net Assets ($) 933,164,777 Shares Outstanding 933,162,254 Net Asset Value Per Share ($) Administrative Advantage Shares Net Assets ($) 78,082 Shares Outstanding 78,082 Net Asset Value Per Share ($) Investor Advantage Shares Net Assets ($) 497,222 Shares Outstanding 497,220 Net Asset Value Per Share ($) Participant Advantage Shares Net Assets ($) 29,599 Shares Outstanding 29,599 Net Asset Value Per Share ($) See notes to financial statements. 8 STATEMENT OF OPERATIONS Six Months Ended October 31, 2010 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 2(a) 745,211 Administration feeNote 2(b) 170,529 Custodian feesNote 2(c) 51,587 Registration fees 27,203 Trustees fees and expensesNote 2(d) 23,286 Professional fees 23,101 Shareholder servicing costsNote 2(c) 6,399 Prospectus and shareholders reports 4,235 Distribution feesNote 2(c) 1,546 Miscellaneous 49,518 Total Expenses Lessreduction in expenses due to undertakingNote 2(a) (509) Lessreduction in management fees due to undertakingNote 2(a) (86,270) Lessreduction in fees due to earnings creditsNote 2(c) (870) Net Expenses Investment IncomeNet Net Realized Gain (Loss) on InvestmentsNote 1(b) ($) Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 9 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended October 31, 2010 Year Ended (Unaudited) April 30, 2010 Operations ($): Investment incomenet 1,160,274 7,206,929 Net realized gain (loss) on investments 4,296  Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Institutional Advantage Shares (1,160,228) (7,205,428) Administrative Advantage Shares (44) (117) Investor Advantage Shares (2) (1,378) Participant Advantage Shares  (6) Total Dividends Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Advantage Shares 3,494,994,505 9,728,253,934 Administrative Advantage Shares 9,068 25,015 Investor Advantage Shares  3,140,718 Dividends reinvested: Institutional Advantage Shares 62,174 364,353 Administrative Advantage Shares 44 116 Investor Advantage Shares 2 1,378 Participant Advantage Shares  6 Cost of shares redeemed: Institutional Advantage Shares (4,419,740,118) (10,716,526,810) Administrative Advantage Shares (5,347) (25,776) Investor Advantage Shares (2,673,417) (2,185,691) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 1,861,118,473 2,848,071,230 End of Period See notes to financial statements. 10 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended Institutional October 31, 2010 Year Ended April 30, Advantage Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .001 .002 .019 .046 .052 .038 Distributions: Dividends from investment incomenet (.001) (.002) (.019) (.046) (.052) (.038) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .20 a .24 1.93 4.74 5.31 3.86 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .18 a .17 .18 .15 .15 .15 Ratio of net expenses to average net assets .17 a .17 .17 .13 .13 .13 Ratio of net investment income to average net assets .19 a .26 2.12 4.48 5.19 3.85 Net Assets, end of period ($ x 1,000) 933,165 1,857,844 2,845,752 4,249,274 2,140,560 2,409,207 a Annualized. See notes to financial statements. The Fund 11 FINANCIAL HIGHLIGHTS (continued) Six Months Ended Administrative October 31, 2010 Year Ended April 30, Advantage Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .001 .002 .018 .046 .051 .037 Distributions: Dividends from investment incomenet (.001) (.002) (.018) (.046) (.051) (.037) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .12 a .18 1.86 4.67 5.24 3.79 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .44 a .24 .23 .22 .22 .22 Ratio of net expenses to average net assets .29 a .24 .21 .20 .20 .20 Ratio of net investment income to average net assets .12 a .17 2.45 4.71 5.06 3.78 Net Assets, end of period ($ x 1,000) 78 74 75 3,566 5,602 20,009 a Annualized. See notes to financial statements. 12 Six Months Ended Investor October 31, 2010 Year Ended April 30, Advantage Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .000 a .001 .017 .044 .048 .035 Distributions: Dividends from investment incomenet (.000) a (.001) (.017) (.044) (.048) (.035) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b .06 1.68 4.48 5.05 3.61 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .42 b .42 .46 .40 .40 .40 Ratio of net expenses to average net assets .33 b .36 .46 .38 .38 .38 Ratio of net investment income to average net assets .00 b .07 .46 4.46 4.74 3.60 Net Assets, end of period ($ x 1,000) 497 3,171 2,214 29 28 27 a Amount represents less than $.001 per share. b Annualized. See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS (continued) Six Months Ended Participant October 31, 2010 Year Ended April 30, Advantage Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .000 a .000 a .015 .042 .048 .034 Distributions: Dividends from investment incomenet (.000) a (.000) a (.015) (.042) (.048) (.034) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b .02 1.53 4.32 4.89 3.46 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .65 b .57 .56 .55 .55 .55 Ratio of net expenses to average net assets .41 b .39 .55 .53 .53 .53 Ratio of net investment income to average net assets .00 b .02 2.06 4.23 4.78 3.45 Net Assets, end of period ($ x 1,000) 30 30 30 29 28 27 a Amount represents less than $.001 per share. b Annualized. See notes to financial statements. 14 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Institutional Cash Advantage Plus Fund (the fund) is a separate diversified series of Dreyfus Institutional Cash Advantage Funds (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering two series, including the fund.The funds investment objective is to seek as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. The Manager also serves as administrator for the fund. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Institutional Advantage, Administrative Advantage, Investor Advantage and Participant Advantage. Administrative Advantage, Investor Advantage and Participant Advantage shares are subject to a Service Plan adopted pursuant to Rule 12b-1 under the Act. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of October 31, 2010, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 29,917 Investor Advantage and 29,599 Participant Advantage shares of the fund. The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly trans- 16 action between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of October 31, 2010 in valuing the funds investments: Short-Term Valuation Inputs Investments ($)  Level 1Unadjusted Quoted Prices  Level 2Other Significant Observable Inputs 932,944,083 Level 3Significant Unobservable Inputs  Total  See Statement of Investments for additional detailed categorizations. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Cost of investments represents amortized cost. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities fall below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally 18 declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended April 30, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $1,771 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to April 30, 2010. If not applied, the carryover expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended April 30, 2010 was all ordinary income.The tax character of current year distributions will be determined at the end of the current fiscal year. At October 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 2Management Fee and Other Transactions with Affiliates: (a) Effective August 1, 2010, pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .15% of the value of the funds average daily net assets and is payable monthly. Prior to August 1, 2010, the management fee was computed at the annual rate of .10% of the value of the funds average daily net assets and had been payable monthly.The Manager had agreed to pay the funds expenses, except management fees, administration fees, Rule 12b-1 fees, brokerage commissions, taxes and extraordinary expenses. The Manager has undertaken to reimburse expenses in the event that current yields drop below a certain level. Such limitation may fluctuate daily, is voluntary and not contractual and may be terminated at any time.The reduction in expenses pursuant to the undertaking, amounted to $474 for Investor Advantage shares and $35 for Participant Advantage shares during the period ended October 31, 2010. From May 1, 2010 through July 31, 2010, the Manager limited certain funds operating expenses or assumed all or a part of the expenses of the funds. These expense limitations and waivers were voluntary, not contractual, and could be terminated at any time.As of August 1, 2010, these expense limitations terminated and the funds began to absorb all their expenses. The reduction in management fee, pursuant to the undertaking amounted to $86,169 for Institutional Advantage shares, $2 for Administrative Advantage shares, $42 for Investor Advantage shares and $57 for Participant Advantage shares. At a meeting held on June 24, 2010, the shareholders approved a proposal, to amend the funds management agreement so that certain operating expenses, formerly borne by Dreyfus under the prior unitary fee structure, would be borne by the fund. 20 (b) Prior to August 1, 2010, as compensation for the Managers services under the Administration Agreement, the Company had agreed to pay the Manager a monthly administration fee at the annual rate of .05% of the value of the funds average daily net assets this Administration Agreement was terminated. (c) Under the funds Service Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, relating to its Administrative Advantage, Investor Advantage, and Participant Advantage shares, the fund pays the Distributor for distributing such classes of shares and for advertising and marketing relating to such classes of shares and for providing certain services relating to shareholder accounts in such classes of shares, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts (Servicing), at an aggregate annual rate of .07%, .25% and .40% of the value of the average daily net assets of the funds Administrative Advantage, Investor Advantage and Participant Advantage shares, respectively. The Distributor may pay one or more Service Agents (a securities dealer, financial institution or other industry professional) a fee in respect of the funds Administrative Advantage shares, Investor Advantage shares and Participant Advantage shares owned by shareholders with whom the Service Agent has a Servicing relationship or for whom the Service Agent is the dealer or holder of record.The Distributor determines the amounts, if any, to be paid to Service Agents under the Plan and the basis on which such payments are made.The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended April 30, 2010, the funds Administrative Advantage, Investor Advantage and Participant Advantage shares were charged $27, $1,459 and $60, respectively, pursuant to the Plan. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended October 31, 2010, the fund was charged $262 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2010, the fund was charged $27 pursuant to the cash management agreements, which included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $2. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended October 31, 2010, the fund was charged $51,587 pursuant to the custody agreement. During the period ended October 31, 2010, the fund was charged $2,793 for services performed by the Chief Compliance Officer. 22 The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $111,037, Rule 12b-1 distribution plan fees $120, custodian fees $24,478, chief compliance officer fees $2,248 and transfer agency per account fees $117, which are offset against an expense reimbursement currently in effect in the amount of $26. (d) Each Board Trustee also serves as a Board trustee of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. The Fund 23 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the Board of Trustees of the Company held on July 14 and 15, 2010, the Board considered the re-approval for an annual period (through August 31, 2011) of the funds Management Agreement with the Manager, pursuant to which the Manager provides the fund with investment advisory and administrative services. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the Company, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement.The Managers representatives reviewed the funds distribution of accounts and the relationships the Manager has with various intermediaries and the different needs of each. The Board noted that the funds shares were offered only to institutions.The Managers representatives noted the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including that of the fund. The Manager also provided the number of shareholder accounts in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board members also considered the Managers extensive administrative, accounting and compliance infrastructure. 24 Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of institutional money market funds (the Performance Group) and to a larger universe of funds, consisting of all institutional money market funds (the Performance Universe) selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons for various periods ended May 31, 2010. The Board members noted that the funds total return performance was above the Performance Group and Performance Universe medians for all periods. The Board members also discussed the funds management fee and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.The Board members noted that the funds actual and contractual management fees and expense ratio were lower than the Expense Group and Expense Universe medians. Representatives of the Manager reviewed with the Board members the management fees paid by mutual funds managed by the Manager or its affiliates with similar investment objectives, policies and strategies, and included within the funds Lipper category (the Similar Funds). Representatives of the Manager also noted that there were no other accounts managed or sub-advised by the Manager or its affiliates with similar investment objectives, policies and strategies as the fund. Representatives of the Manager reminded the Board that effective August 1, 2010, the fund will no longer utilize a unitary fee struc- The Fund 25 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) ture.The Board members considered the relevance of the fee information provided for the Similar Funds to evaluate the appropriateness and reasonableness of the funds management fee. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit.The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex.The Board members also had been informed that the methodology had been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable.The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund.The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund, including any decline in assets, and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. The Board members also considered potential benefits to the Manager from acting as investment adviser and noted that there were no soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fee under the Management Agreement bears a reasonable relationship to the mix of services provided by the Manager, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. It also was noted that the profitability percentage for managing the fund was within ranges determined by 26 appropriate court cases to be reasonable given the services rendered and that the profitability percentage for managing the fund was not unreasonable given the services provided.The Board also noted the Managers voluntary undertaking and its effect on the profitability of the Manager. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by the Manager are adequate and appropriate. The Board was satisfied with the funds performance. The Board concluded that the fee paid by the fund to the Manager was reasonable in light of the services provided, comparative perfor- mance, expense and management fee information, costs of the services provided and profits to be realized and benefits derived or to be derived by the Manager from its relationship with the fund. The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the man- agement of the fund had been adequately considered by the Manager in connection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the Management Agreement was in the best interests of the fund and its shareholders. The Fund 27 NOTES Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Institutional Cash Advantage Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: December 23 , 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: December 23, 2010 By: /s/ James Windels James Windels, Treasurer Date: December 23, 2010 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
